Exhibit 10.9.9


AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the __6th____ day of March, 2009,


B E T W E E N:
JPMORGAN CHASE BANK, N.A.


(hereinafter referred to as the "Agent")
 
- and -
 
THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO


(hereinafter collectively referred to as the "Lenders")
 
- and -
 
VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION
 
(hereinafter collectively referred to as the "Borrowers")
 
- and -
 
THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
 
(hereinafter collectively referred to as the "Guarantors")
 
WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit Agreement
dated as of July 31, 2007 (the "Original Credit Agreement");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 1 to Credit Agreement dated as of January 21, 2008 (the
"First Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the "Second
Amendment");
 
AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 3 to Credit Agreement dated as of December 30, 2008 (the
"Third Amendment") (the Original Credit Agreement as amended by the First
Amendment, the Second Amendment and the Third Amendment is hereinafter referred
to as the "Credit Agreement");
 
 
 

--------------------------------------------------------------------------------

 
 
AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;
 
NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1
INTERPRETATION
 
1.1
Definitions.

 
Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this "Agreement"), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.
 
1.2
References to Credit Agreement.

 
Upon execution of this Agreement, the Credit Agreement shall be deemed to have
been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof).  The terms "hereof", "herein", "this agreement" and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.
 
1.3
Continued Effectiveness.

 
Nothing contained in this Agreement shall be deemed to be a waiver by the Agent
or the Lenders of compliance by the Borrowers and Guarantors of any covenant or
agreement contained in, or a waiver of any Default or Event of Default under,
the Credit Agreement or applicable Guarantee and each of the parties hereto
agree that the Credit Agreement as amended by this Agreement shall remain in
full force and effect.
 
1.4
Benefit of the Agreement.

 
This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Guarantors, the Agent and the Lenders and their respective successors and
permitted assigns.
 
1.5
Invalidity of any Provisions.

 
Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.
 
1.6
Captions and Heading.

 
The inclusion of headings preceding the text of the sections of this Agreement
and the headings following each Article in this Agreement are intended for
convenience of reference only and shall not affect in any way the construction
or interpretation thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
2
AMENDMENTS
 
2.1
Amendments

 
Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, the Credit Agreement is hereby amended, effective as of December
31, 2008, as follows:
 
2.1.1.A
The definition of "Equity" in Section 1.1 of the Credit Agreement is hereby
amended by inserting the phrase ", excluding any impact from non-cash impairment
charges related to goodwill or intangibles arising on or after December 31,
2008, in each case in accordance with generally accepted accounting principles
and as classified on the consolidated balance sheet of Vitran" after the words
"shareholders' equity of Vitran" on the third line of such definition.

 
3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties.

 
Each of the Borrowers and the Guarantors hereby represents and warrants to the
Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):
 
3.1.1.A
Status and Power.  Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation.  Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.  Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party.  None of the
Obligors is an "investment company" within the meaning of the Investment Company
Act of 1940, as amended.

 
3.1.1.B
Authorization and Enforcement of Loan Documents.  All necessary action,
corporate or otherwise, has been taken to authorize the execution, delivery and
performance by each Obligor of this Agreement.  Each Obligor has duly executed
and delivered this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable against each Obligor by the
Agent and the Lenders in accordance with its terms, except to the extent that
the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
limiting the enforcement of creditors' rights generally and (ii) the fact that
the courts may deny the granting or enforcement of equitable rights.

 
3.1.1.C
Compliance with Other Instruments.  The execution, delivery and performance by
each Obligor of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with, result in any breach or
violation of, or constitute a default under the terms, conditions or provisions
of the articles of incorporation (or amalgamation, as applicable) or by-laws of
the Obligors, any Applicable Law or any agreement, lease, licence, permit or
other instrument to which any  Obligor is a party or is otherwise bound or by
which any Obligor benefits or to which its property is subject and do not
require the consent or approval of any Official Body or any other Person except
as has been obtained.  Each Obligor has complied with all Applicable Law in
respect of this Agreement and the transactions contemplated herein.

 
 
3

--------------------------------------------------------------------------------

 
3.1.1.D
Compliance with Laws.  None of the Companies are in violation of any agreement,
employee benefit plan, pension plan, mortgage, franchise, licence, judgment,
decree, order, statute, rule or regulation relating in any way to itself, to the
operation of its business or to its property or assets and which could
reasonably be expected to have a Material Adverse Effect.

 
3.1.1.E
Default.  No Default or Event of Default under the Credit Agreement has occurred
or is continuing.

 
4
CONDITIONS PRECEDENT
 
4.1
Conditions Precedent.

 
This Agreement shall not become effective until the Agent and the Lenders shall
have received the following each dated on or before the date hereof and all in
form and substance satisfactory to the Agent and the Majority Lenders (the date
on which such conditions precedent are satisfied is hereinafter referred to as
the "Amendment Effective Date"):
 
4.1.1.A
this Agreement shall have been duly executed and delivered to the Agent and each
of the Lenders on behalf of the Borrowers and the Guarantors; and

 
4.1.1.B
the Agent shall have received all such other certificates, documents, opinions,
and information that it reasonably requests.

 
5
CONSENT AND CONFIRMATION
 
5.1
Guarantors Consent

Each of the Guarantors hereby consents to the amendments to the Credit Agreement
provided for in this Agreement and hereby confirms that its respective Guarantee
remains in full force and effect with respect to the Secured Obligations under
the Credit Agreement as amended by this Agreement.
6
MISCELLANEOUS
6.1
Further Assurances.

 
Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, and at the expense of such other party in order to
more fully effectuate and accomplish the intent and purposes of and to carry out
the terms of this Agreement.
 
6.2
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
6.3
Consent to Jurisdiction.

 
Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court.  Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.
 
6.4
Time of the Essence.

 
Time shall be of the essence in this Agreement in all respects.
 
6.5
Counterparts.

 
This Agreement may be executed and delivered in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts may be executed and delivered in original, facsimile or
portable document format (pdf) form to the other parties hereto and the parties
hereto agree to accept any such executed counterparts as original signed
versions of this Agreement.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set out above.
 

       
VITRAN CORPORATION INC.
VITRAN EXPRESS CANADA INC.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
President and Chief Executive Officer
Title:
Chief Executive Officer
               
VITRAN CORPORATION
JPMORGAN CHASE BANK, N.A.,
   
as Agent
       
By: /s/ Richard E. Gaetz
By:/s/ Jeffrey Coleman
Name:
Richard E. Gaetz
Name:
Jeffrey Coleman
Title:
Chief Executive Officer
Title:
Vice President
               
JPMORGAN CHASE BANK, N.A.,
JPMORGAN CHASE BANK, N.A.
Toronto Branch, as Canadian Lender
as U.S. Lender
               
By: /s/ Jeffrey Coleman
By: /s/ Jeffrey Coleman
Name:
Jeffrey Coleman
Name:
Jeffrey Coleman
Title:
Vice President
Title:
Vice President
               
FIFTH THIRD BANK,
FIFTH THIRD BANK,
as U.S. Lender
Canadian Branch, as Canadian Lender
               
By: /s/ William Krummen
By: /s/ Steve Pepper
Name:
William Krummen
Name:
Steve Pepper
Title:
Vice President
Title:
Vice President
               
WELLS FARGO BANK, N.A.
WELLS FARGO FINANCIAL CORPORATION
as U.S. Lender
CANADA,
   
as Canadian Lender
               
By: /s/ Joseph Bianchin
By: ____________________
Name:
Joseph J. Bianchin, III
Name:
 
Title:
Vice President
Title:
         

 
 
 
5

--------------------------------------------------------------------------------

 
 

         
NATIONAL CITY BANK,
NATIONAL CITY BANK,
 
as U.S. Lender
Canada Branch, as Canadian Lender
                     
By: /s/ Susan Dimmick
By: /s/ Caroline Stade
 
Name:
Susan J. Dimmick
Name:
Caroline Stade
 
Title:
Senior Vice President
Title:
Senior Vice President
                     
BANK OF MONTREAL
BANK OF MONTREAL,
 
Chicago Branch as U.S. Lender
as Canadian Lender
                     
By: _____________________
By: _____________________
 
Name:
 
Name:
   
Title:
 
Title:
                       
BANK OF AMERICA, N.A.
BANK OF AMERICA, N.A.
 
as U.S. Lender
Canada Branch, as Canadian Lender
                     
By: /s/ Michael Makaitis
By: /s/ Medina Sales de Andrade
 
Name:
Michael K. Makaitis
Name:
Medina Sales de Andrade
 
Title:
Vice President
Title:
Vice President
                     
NATIONAL BANK OF CANADA,
NATIONAL BANK OF CANADA,
 
New York Branch, as U.S. Lender
as Canadian Lender
                     
By: _____________________
By: _____________________
 
Name:
 
Name:
   
Title:
 
Title:
                       
LAURENTIAN BANK OF CANADA,
     
as Canadian Lender
                         
By: _____________________
     
Name:
       
Title:
               

 
 
 
6

--------------------------------------------------------------------------------

 
 
VITRAN LOGISTICS LIMITED
EXPÉDITEUR T.W. LTÉE
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
1124708 ONTARIO INC.
1124709 ONTARIO INC.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
CAN-AM LOGISTICS INC.
1098304 ONTARIO INC.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
ROUT-WAY EXPRESS LINES LTD./LES
DONEY HOLDINGS INC.
SERVICES ROUTIERS EXPRESS ROUT LTÉE
                   
By: /s/ Richard E. Gaetz
   
Name:
Richard E. Gaetz
By: /s/ Richard E. Gaetz
Title:
Authorized Signatory
Name:
Richard E. Gaetz
   
Title:
Authorized Signatory
       
VITRAN ENVIRONMENTAL SYSTEMS INC.
SOUTHERN EXPRESS LINE OF ONTARIO
   
LIMITED
       
By: /s/ Richard E. Gaetz
   
Name:
Richard E. Gaetz
   
Title:
Authorized Signatory
By: /s/ Richard E. Gaetz
   
Name:
Richard E. Gaetz
   
Title:
Authorized Signatory
               
0772703 B.C. LTD.
1277050 ALBERTA INC.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
       

 
 
 
7

--------------------------------------------------------------------------------

 
 

       
VITRAN EXPRESS, INC.
VITRAN EXPRESS WEST INC.
                   
By: /s/ Richard E. Gaetz
By: ___________________
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
           
KANSAS MOTOR FREIGHT CORP.
R.A. CHRISTOPHER, INC.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
VITRAN LOGISTICS, INC.
FRONTIER TRANSPORT CORPORATION
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
PJAX, INC.
VITRAN LOGISTICS CORP.
               
By: /s/ Richard E. Gaetz
By: /s/ Richard E. Gaetz
Name:
Richard E. Gaetz
Name:
Richard E. Gaetz
Title:
Authorized Signatory
Title:
Authorized Signatory
               
LAS VEGAS/L.A. EXPRESS, INC.
                   
By: /s/ Richard E. Gaetz
   
Name:
Richard E. Gaetz
   
Title:
Authorized Signatory
                           

 
 
 
8

--------------------------------------------------------------------------------

 